IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MICHAEL BERRY,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2132

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 23, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Michael Berry, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Logan v. State, 846 So. 2d 472 (Fla. 2004).

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.